Opinion issued November 27, 2018




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00266-CV
                              ———————————
                          VERONICA PARGA, Appellant
                                           V.
                         SUGARBERRY PLACE, Appellee



              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1107336


                            MEMORANDUM OPINION
      Appellant, Veronica Parga, proceeding pro se, has failed to timely file her

appellate brief. See TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). On October 26, 2018,

the Clerk of this Court notified appellant that her deadline to file her appellant’s brief

had expired and that her appeal was subject to dismissal if she failed to timely file
her appellant’s brief or an extension within 10 days of the date of that notice. See

TEX. R. APP. P. 38.6(d), 38.8(a)(1), 42.3(b). Appellant failed to timely file a brief or

request an extension. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                           2